Citation Nr: 1721994	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for the service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to special monthly compensation (SMC).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to October 1963, and from May 1964 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran died in July 2010.  The appellant in this case is the Veteran's surviving spouse who has been properly substituted for the Veteran in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)(creating a new 38 U.S.C.A. § 5121A allowing for substitution in the case of the death of a claimant who dies on or after October 10, 2008); 38 C.F.R. § 3.1010)(2015).  Under this statute, an eligible person may process any pending claims to completion following the death of a veteran.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in the provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  Id.  ; 38 U.S.C.A. § 5121A.  In August 2010, within a year from the Veteran's death in July 2010, the Appellant filed a request to substitute for the Veteran in the claims under appeal at the time of his death.  Thus, the claims listed on the cover page of this decision are properly before the Board with the Appellant substituting for the deceased Veteran.  

In September 2015 the Board remanded the claims for additional development.  Pursuant to the Board's remand, the Agency of Origination Jurisdiction (AOJ) obtained an adequate medical opinion, searched for outstanding VA treatment records, provided appropriate notice to the Appellant, and issued a supplemental statement of the case (SSOC) in November 2016 with regard to the claims on appeal.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the September 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998)(finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 

2.  The Veteran's service-connected disabilities did not make him permanently bedridden or unable to care for his daily needs without requiring the regular aid and attendance of another person.

3.  The Veteran was not in receipt of a total disability rating and did not have a separate service-connected disability or service-connected disabilities rated at 60 percent or better, and the Veteran was not permanently confined to his immediate premises as a result of service-connected disabilities.

4.  The combined disability rating for the Veteran's service-connected disabilities was 80 percent, and he had the equivalent of a single disability evaluated as 40 percent or more disabling; the Veteran's service-connected disorders did not render him unable to obtain or maintain gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an award of Special Monthly Compensation based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155; 5107(b)(West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The RO provided a notice letter to the Appellant in February 2015.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The PTSD, SMC, and TDIU claims were subsequently readjudicated in the November 2016 supplemental statement of the case.  The Board notes that prior to his demise, the Veteran was provided with compliant notice.

VA has also satisfied its duty to assist in the development of the claims.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records and VA treatment records with the claims file.  Second, VA satisfied its duty to obtain adequate medical examinations.  VA provided the Veteran examinations for PTSD in April 2004 and June 2009.  The examinations were adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Pursuant to the September 2015 Board remand, the RO obtained a VA medical opinion in September 2015 regarding the Veteran's PTSD disability, entitlement to special monthly compensation, and entitlement to TDIU.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

The Board finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claims.  

II.  Increased Rating for PTSD 

A.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 




B.  Factual Background

At an April 2004 VA PTSD examination, the Veteran reported anger, anxiety, hypervigilance, exaggerated startled response, avoidance of crowds, lack of trust of others, and difficulties being affectionate.  The Veteran reported a long history of anger control problems towards supervisors and coworkers.  The Veteran indicated a positive relationship with his wife of five years and one friend who he has not seen in over two years.  The examiner noted the Veteran was cooperative and adequately groomed and his speech was clear, coherent, and goal-oriented.  The Veteran denied any hallucinations, or suicidal or homicidal ideations.  The examiner diagnosed the Veteran with chronic mild to moderate PTSD and assigned a GAF score of 60-68, mild to moderate symptoms.  

At an August 2007 Initial Mental Health evaluation the Veteran reported that he was most concerned about the amount of medication he was taking and his ongoing and unremitting pain and lack of mobility.  The Veteran reported that he was increasing frustrated as a result of his cognitive slippage.  The Veteran indicated that he tended to avoid crowds and people when he felt his stress level is increased.  The Veteran reported near daily experience of panic where he feared being in public or in crowds.  The Veteran did not report any nightmares.  The examiner noted the Veteran's prior history PTSD symptoms and his current symptoms of dementia and non-command hallucinations.  The examiner diagnosed the Veteran with dementia with hallucinations and assigned the Veteran a GAF score of 55. 

In an October 2007 Mental Health Note, the Veteran reported difficulty with his memory and feeling more saddened and depressed.  The Veteran denied any difficulties with sleeping and denied any nightmares.  The Veteran denied any suicidal ideations.  The examiner assessed that the Veteran appeared more depressed and frustrated with his memory loss.  

In a January 2008 Mental Health Note, the Veteran reported being more irritable and frustrated by his memory loss.  The examiner reported that the Veteran's dementia was progressing.  

In an April 2008 Mental Health Note, the Veteran reported poor memory and that he was growing irritability about his poor memory.

In a July 2008 Mental Health Note, the Veteran reported that he felt that there no purpose in his day.  The Veteran indicated that he felt sad and depressed about his impaired memory, confusion, and lack of purpose in a day.  The Veteran noted that he was not experiencing any difficulty sleeping.  

At a June 2009 VA compensation examination, the examiner reported that the Veteran and his wife had been married for 10 years.  The examiner noted that the Veteran had one son, with whom he described a "good" relationship.  The examiner indicated that the Veteran denied any close friends and denied any activities or leisure pursuits "especially now with his dementia."  The examiner reported that the Veteran was neatly groomed but had a limited understanding and recognition of questions, the Veteran's speech was impoverished and his attitude was noted as "indifferent."  The examiner noted that the Veteran's affect was flat and he was unable to do serial 7's or spell a word backward and forward.  The examiner indicated that the Veteran was oriented to person, but was not oriented to time or space.  The examiner reported that the Veteran had "poverty of thought" and his judgment and insight were poor and he was unable to articulate his thoughts.  

The examiner reported that the Veteran had ritualistic or obsessive behavior, which included checking the locks on the doors and windows nightly and that in the past, he would check the area for safety.  The examiner noted that the Veteran's wife indicated that the Veteran had to have his back to the wall when he sat, did not like crowds, slept restlessly, talked in his sleep, and reacted to fireworks and helicopters by lying on the ground and that he had angry outbursts and a short fuse.  The Veteran's wife indicated that the Veteran continued to have physical responses from his PTSD, but that he could not verbalize any insight toward his PTSD with his dementia diagnosis.  The examiner noted that the Veteran could not perform most activities of daily living.  The examiner reported that the Veteran denied suicide or homicidal ideations, hallucinations. 

The examiner noted that the Veteran had dementia that "largely impacts his life" and was "very evident" during the examination and as a result the Veteran was only able to answer limited questions and appeared very confused.  The examiner indicated that the Veteran's wife helped to answer questions.  The examiner reported that the Veteran did not have a driver's license anymore due to "small seizures."  The examiner noted that the Veteran was employed as a bus driver until he retired in 2008 due to his dementia.  The examiner indicated that it was difficult to evaluate the Veteran because, due to his dementia, he was a poor historian.  The examiner diagnosed the Veteran with PTSD, moderate and assigned the Veteran a GAF score of 40.

In February 2009, the Veteran was seen at a VA medical center, where he stated that he cannot remember "anything."  

In a May 2015 Addendum Opinion, the examiner opined that it is less likely than not that all or part of the Veteran's memory loss and dementia was proximately due to, the result of, or aggravated by the Veteran's PTSD.  The examiner indicated that "the vast majority of symptoms and behaviors reported were due to the dementia rather than PTSD."  The examiner noted that the Veteran was "incapacitated by the dementia not the PTSD."  The examiner stated that there is no evidence in the medical literature that links Alzheimer's disease with PTSD.  The examiner noted that the Veteran had a long history of atherosclerosis, claudication and other signs of vascular illness which are more likely the cause of his dementing illness.

In a September 2015 Addendum Opinion, the examiner opined that the Veteran's PTSD symptoms in the last two to three years of his life were minimal and had little to no impact on his daily functioning or his social and occupational functioning.  The examiner noted that the Veteran's only diagnosis of PTSD was made in a single visit in 2004 and that from the examination notes it was very doubtful that the Veteran met the full criteria for a diagnosis of PTSD at the time.  The examiner indicated that there is no medical evidence that he met the criteria for PTSD during 2007-2010.  The examiner reported that the Veteran was offered treatment for his PTSD symptoms in 2004 but he declined treatment and he never sought treatment for PTSD.  The examiner noted that there was no evidence in the medical record that the Veteran suffered any disability or impairment in social or occupational functioning from his PTSD.  The examiner reported that the most voluminous notes for the Veteran's Mental Health treatment focused on his cognitive state and not his PTSD symptoms.  

C.  Analysis 

After a review of the evidence, the Board finds that a disability evaluation in excess of 30 percent is not warranted for the service-connected PTSD.   

The 30 percent rating for PTSD is based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

However, there is no showing of occupational and social impairment, with reduced reliability and productivity due to such PTSD symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships as to warrant the assignment of a schedular 50 percent rating evaluation.  38 C.F.R. § 4.130.  In this regard, the September 2015 VA examiner opined that the Veteran's PTSD symptoms in the last two to three years of his life were minimal and had little to no impact on his daily functioning or his social and occupational functioning.  

The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  The medical evidence shows symptoms of hypervigilance (checking locks), continued avoidance behavior (the Veteran went to other parts of the house to avoid loud noises), and nightmares.  These symptoms as reported during the April 2004 and June 2009 VA examinations reflect ongoing mild PTSD symptoms as to warrant the current assignment of a schedular 30 percent rating evaluation.  

In that connection, the Board notes in particular at his April 2004 VA PTSD examination, the Veteran reported anxiety, hypervigilance, exaggerated startled response, and anger, as well as a long history of anger control problems towards supervisors and coworkers.  Similarly, at his June 2009 VA PTSD examination, the Veteran reported anger, anxiety, hypervigilance, and difficulty falling or staying asleep.  Further, the Veteran specifically denied experiencing any suicidal or homicidal ideations at each VA examination conducted and in all the treatment records.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  The Veteran's reports to physicians show that he had a good relationship with his wife and one son.  Thus, although his social support system had been limited, it did exist.  Additionally, although both the June 2009 examiner and the Veteran reported symptoms of difficulty in orientation, understanding complex commands, impaired judgment, speech, memory, and abstract thinking, the examiner noted that the Veteran had dementia that "largely impacts his life" and was "very evident" during the examination and as a result the Veteran was only able to answer limited questions and appeared very confused.  Moreover, the May 2015 addendum opinion found that the Veteran's memory loss and dementia were less likely than not proximately due to, the result of, or aggravated by the Veteran's PTSD.  Specifically, the examiner indicated that the vast majority of the Veteran's symptoms and behaviors reported were due to the dementia rather than PTSD.  The examiner clarified in her September 2015 addendum opinion that the Veteran's PTSD symptoms in the last two to three years of his life were minimal and had little to no impact on his daily functioning or social and occupational functioning.  

The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  The Board finds the evidence from the Veteran's VA treatment visits persuasive in reaching its conclusion that a disability rating in excess of 30 percent is not warranted for the Veteran's PTSD.

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran was assigned a GAF score of 60-68 during an April 2004 VA PTSD examination.  The Veteran was assigned a GAF score of 55 in an August 2007 Initial Mental Health evaluation.  The Veteran was assigned a GAF score of 40 during a June 2009 VA PTSD examination.  These scores are within a range indicative of mild to moderate symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships and (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Notably, the lowest GAF score assigned 40 was during the June 2009 VA PTSD examination.  This score is on the high end of the scale (i.e. 31 to 40) indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the September 2015 examiner explained that the Veteran's dementia was the driving force behind his symptoms and the Board finds that the GAF score of 40 was due to the Veteran's non-service connected dementia.  The Board finds that these assigned GAF scores are consistent with no more than the level of impairment contemplated by the assigned ratings and do not provide a basis for any higher rating.

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 30 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran and/or the appellant asserted that his service-connected PTSD was worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations and treatment reports over the years do not establish that he has a more severe disability in this respect.

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 30 percent.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extra-Schedular Criteria 

The Board has also considered whether the claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reduction in functioning resulting from his PTSD symptomatology (i.e. occasional occupational and functional impairment with significant retained social and occupational functioning, including maintenance of deep relationships and ongoing work activity) is fully contemplated by the applicable schedular criteria and the existing, assigned 30 percent rating.  The Board points out that the rating criteria for the PTSD are in terms of examples of symptoms, and so the criteria do not represent a defined set of manifestations, but rather contemplate rating based on each manifestation that is attributable to the service-connected psychiatric disorder.  There is nothing in the record to suggest that his psychiatric disability is so exceptional or unusual as to render impractical the application of these regular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  

Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111 (2008).  See also Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006))(Where extraschedular consideration is "neither specifically sought by [the Veteran] nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted.")

III.  Special Monthly Compensation

A.  Law and Regulations

Special Monthly Compensation (SMC) based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is permanently bedridden or has such significant service-connected disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  The criteria for determining when a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that she is permanently bedridden, are contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3)-(4).

The following will be considered in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  Bedridden, will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).
SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1). 

B.  Factual Background

On a May 2009 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the Veteran reported to be able to feed himself, unable to prepare his own meals, and did not need nursing home care.  The examiner reported that the Veteran needed reminders to bath and attend to other hygiene needs.  The examiner noted that the Veteran needed medication management and that he was unable to manage his own financial affairs.  The examiner indicated that the Veteran was ambulatory, very forgetful, and needed directions from his wife.  The examiner reported that the Veteran's restrictions of his upper extremities did not prevent him from feeding, dressing, shaving, or using the restroom but that his memory problems caused him to require directions and constant reminders.  The examiner noted "n/a" in response as to restrictions of the lower extremities or spine, neck.  The examiner indicated that the Veteran's dementia caused him to need assistance and reminders for his activities of daily living.  The examiner reported that the Veteran could leave his home if he was accompanied by his wife.  

In a May 2009 Statement in Support of Claim, the Veteran stated he was filing for Aid and Attendance because his wife had to quit her job to stay home to take of him because of his dementia related Alzheimer's disease. 

At a June 2009 VA examination, the examiner noted that the Veteran could not perform most activities of daily living.  The examiner reported that Veteran's wife helped him shower and eat and that she retired and she was with him 24 hours per day.  

In a September 2015 VA examination for Aid and Attendance, the examiner reported that the Veteran was not permanently bedridden and that he was totally dependent on his spouse for daily care and activities due to his dementia.  The examiner noted that the Veteran did not use orthopedic or prosthetic appliances.  The examiner indicated that the Veteran was unable to feed himself, dress himself, bath himself, or use the restroom himself.  The examiner reported that the Veteran's severe dementia limited his function.  The examiner diagnosed the Veteran with severe dementia.   

C.  Analysis

The Veteran asserted that he required the regular aid and attendance of another person as a result of his service-connected disabilities.  

In support of his claim, the Veteran indicated in his May 2009 Statement in Support of Claim that he was filing for Aid and Attendance because his wife had to quit her job to stay home to take of him because of his dementia related Alzheimer's disease.  

The Board notes that the Veteran was service-connected for PTSD, rated at 30 percent, left knee degenerative joint disease, rated at 10 percent, right knee degenerative joint disease, rated at 10 percent, tinnitus, rated at 10 percent, bilateral hearing loss, rated at 10 percent, instability right knee, rated at 10 percent, instability left knee, rated at 10 percent, lower left extremity peripheral neuropathy, rated at 10 percent, lower right extremity peripheral neuropathy, rated at 10 percent, Diabetes Mellitus, rated at 10 percent, residuals of perforated right tympanic membrane, rated at 0 percent, residuals of cholecystectomy, rated at 0 percent, hemorrhoids, rated at 0 percent, and left bicep residuals of subcutaneous lipoma, rated at 0 percent.  The Veteran's combined service-connected disability rating is 80 percent and he is not in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

Based on the evidence above, the Board finds that the Veteran is not entitled to SMC based on the need for regular aid and attendance of another person as a result of his service-connected disabilities.  The Board emphasizes that the need for special monthly compensation must arise from service-connected disorders only.  Consequently, although the Veteran did require the regular aid and attendance of another person, it was as a result of his non-service connected dementia.  Moreover, the Veteran, due to his non service-connected dementia, was unable dress himself, keep himself ordinarily clean and presentable, was unable to feed himself, or to attend to the wants of nature, and not as a result of his service-connected disabilities.  Additionally, the Board finds that the weight of the evidence of record shows that the Veteran was not permanently bedridden and that he did not require assistance adjusting any special prosthetic or orthopedic appliances.  

As noted above, based upon the evidence of record, the Board finds the Veteran was not in need of the regular aid and attendance of another person as a result of his service-connected disabilities.  The May 2009, June 2009, and September 2015 VA examiners and the Veteran himself in the May 2009 Statement in Support of Claim noted that the Veteran's dementia, a non-service-connected disability, caused him memory loss, impacted his ability to complete the activities of daily living without constant assistance and coaching, and rendered him unsafe in his own home alone.  
The Board also finds that the Veteran is not entitled to SMC by reason of being housebound.  The Veteran was not in receipt of a disability rated as 100 percent.  Furthermore, the Veteran does not have separate disabilities that are ratable at 60 percent or better.  Additionally, there is no indication from the record that he was confined to his home or the immediate premises.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to SMC based on the need for the regular aid and attendance of another person is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  TDIU

A.  Law and Regulations

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. §3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 2.F.24.c defines the term as employment "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


B.  Factual Background 

In an April 2004 VA PTSD examination, the Veteran reported working full-time as a maintenance worker at an assisted living center for the prior two and half years.  The Veteran reported that he estimated that he had dozens of jobs in the construction, lumber and bus fields.  The Veteran reported a long history of anger control problems towards supervisors and coworkers.   

In a May 2009 Application for Increased Compensation Based on Unemployability, the Veteran reported last working full-time in 2006 as a maintenance supervisor.  The Veteran stated that he worked forty-plus hours a week as a taxi driver from 1999 to 2006.  The Veteran indicated that he had two years of college education.

In a May 2009 Statement in Support of Claim, the Veteran stated he was unable to work due to primarily his PTSD.  

In a June 2009 PTSD Examination, the examiner reported that the Veteran had been employed as a bus driver until 2008 when he retired due to his dementia.  The examiner reported that the Veteran was asked to leave his past employment due to his inability to drive a bus due to his dementia.  The examiner opined that the Veteran's unemployability would be due to a medical issue, not specifically PTSD.  

In a September 2015 Peripheral Nerve Condition Examination, the examiner reported that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.  

In a September 2015 Knee and Lower Leg Conditions Examination, the examiner reported that the Veteran's bilateral degenerative joint disease impacted his ability to perform occupational tasks due to his functional limitation to prolonged walking or standing. 

In a September 25, 2015 letter from Southern Oregon Audiology, the audiologist stated that the Veteran's hearing loss would not have had a major impact on his ability to function in an occupational environment as long as he wore his hearing aids.  The examiner indicated that the Veteran had excellent speech recognition ability in both ears when the speech was loud enough.  The examiner noted that based on the Veteran's mild to moderate hearing loss, he could deal with the public, he did not pose a safety hazard to himself or to others, and he could have communicated effectively with the use of amplification.  

In a September 2015 Addendum Opinion the examiner stated that the Veteran's PTSD symptoms did not prevent him from working ever and he lost his final job due to his dementia not to any other illness. 

C.  Analysis 

Service connection was in effect for PTSD, rated as 30 percent disabling; for left knee degenerative joint disease, rated as 10 percent disabling; for right knee degenerative joint disease, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for bilateral hearing loss, rated as 10 percent disabling; for  instability of the right knee, rated as 10 percent disabling; for instability of the left knee, rated as 10 percent disabling; for left lower extremity peripheral neuropathy, rated as 10 percent disabling; for right lower extremity peripheral neuropathy, rated as 10 percent disabling; for diabetes mellitus, rated as 10 percent disabling; and for residuals of perforated right tympanic membrane, residuals of cholecystectomy, hemorrhoids, and left bicep residuals of subcutaneous lipoma, all of which were evaluated as 0 percent disabling.  The Veteran's combined service-connected disability rating was 80 percent.  

From the above, the Veteran meets the schedular criteria for consideration for the assignment of TDIU, but only when considering the disabilities of one or both lower extremities (including any bilateral factor) as one disability.  See 38 C.F.R. § 4.16(a) (2016) (combining the knee disorders with the peripheral neuropathies results in a combined evaluation of 50 percent, even before consideration of the bilateral factor). 

The remaining consideration is whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage") for the period on appeal.  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Veteran's work history, to the extent that it has been provided, does not establish a pattern of unemployability.  

Initially, the Board notes that the Veteran had two years of a college education and he reported his post-service work as a taxi driver, maintenance supervisor, and in the construction, lumber and transportation fields.  

Also, the Veteran had generally been shown to be working or at least to have the ability to work.  In this regard, during the April 2004 VA PTSD examination, the Veteran reported working full-time as a maintenance worker at an assisted living center for the past two and half years.  Similarly, on a May 2009 Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked forty-plus hours a week as a taxi driver from 1999 to 2006.  In a June 2009 PTSD Examination, the examiner reported that the Veteran had been employed as a bus driver until 2008 when he retired due to his non service-connected dementia.  Thus, both the April 2004 examination and the June 2009 examination and the May 2009 Application for Increased Compensation Based on Unemployability indicated that the Veteran could work or at least had the ability to work. 

Additionally, a review of the evidence of record shows that the Veteran had not been unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  The Veteran was provided with a VA mental health examination in June 2009, at which time the examiner reported that the Veteran had been employed as a bus driver until 2008 when he retired after he was asked to leave due to his inability to drive a bus as a result of his dementia.  Additionally, the September 2015 VA examiner stated that the Veteran's PTSD symptoms did not prevent him from working ever and he lost his final job due to his non-service connected dementia.  Moreover, the September 2015 Medical Opinions for peripheral nerve condition and hearing loss concluded that these service-connected disabilities did not impact the Veteran's ability to work.  Although the September 2015 Medical Opinion for knee and lower leg condition did find that the Veteran's diagnosed bilateral degenerative joint disease impacted his ability to perform occupational tasks like prolonged walking or standing, the examiner did not find that the Veteran could not work.  

In sum, the VA examination reports provide competent and probative evidence that the Veteran was not unemployable due to his service-connected disabilities and the Veteran was ultimately unable to work due to his non service-connected dementia.  Thus, the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board recognizes that the Veteran's service-connected disabilities caused him significant occupational impairment, as evidenced by his combined 80 percent disability rating and the significant symptomatology he experienced.  However, given that his service-connected disabilities were not shown to impact his ability to continue to work full time, that impairment is adequately compensated by the current schedular ratings assigned to these disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As the evidence shows that the Veteran was able to perform some type of substantially gainful employment despite the limitations presented by his service-connected disabilities, the preponderance of the evidence is against this claim and it 
must be denied.  38 C.F.R. § 4.16; Alemany, 9 Vet. App. 518 (1996).  


ORDER

Entitlement to an evaluation in excess of 30 percent disabling for service-connected posttraumatic stress disorder is denied.

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU) is denied.

Entitlement to Special Monthly Compensation is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


